BONIN, J.,
DISSENTS IN PART WITH REASONS.
hi respectfully dissent in part.1 The majority opinion implies that the failure of the defendants to apply for supervisory review of the adverse interlocutory judgment on abandonment constitutes waiver of the issue when they proceeded to defend the suit on the merits. The three-year abandonment period is often harsh, and I acknowledge that the judicially-created notion of a defendant’s waiver is applied to soften that harshness. But I do not see any basis to soften the effect of abandonment when the defendants — as here — first sought, unsuccessfully, a judicial declaration that the suit was abandoned, which declaration was incorrectly denied to them. Now, on appeal of the final judgment, they rightfully demand that we correct the interlocutory judgment and grant them the relief of dismissal without prejudice.

. I fully join the majority opinion with respect to its disposition of the reconventional demand.